Citation Nr: 1821101	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim for service connection for a right knee disability.

2. Entitlement to a temporary 100 percent disability rating for convalescence under 38 C.F.R. § 4.30, for left knee surgery.

3. Entitlement to a rating in excess of 10 percent for the service-connected left knee disability.

4. Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to September 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO. A transcript of that hearing has been associated with the record.

The issues of entitlement to an increased rating for the left knee disability, as well as entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A final August 2001 rating decision denied the Veteran's claim for service connection for a right knee disability because the evidence failed to demonstrate a right knee disability at that time; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2. Additional evidence associated with the claims file since the August 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate his claim for service connection for a right knee disability, and it raises a reasonable possibility of substantiating the claim.

The Veteran is service connected for a left knee disability, formally characterized as "limitation of flexion - status post left knee medial meniscal repair; limitation of extension - status post left knee medial meniscal repair; residual scar."  

3. In October 2011, the Veteran underwent left knee arthroscopy with debridement of the posterior horn of the left knee medial meniscus. 

4. A VA examiner found that the October 2011 surgery was performed to repair injuries sustained from the Veteran's post-service activities, which in this case is not distinguishable from a progression of the service connected disability.  


CONCLUSIONS OF LAW

1. The August 2001 rating decision that denied service connection for a right knee disability is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

2. As evidence received since the August 2001 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a right knee disability are met. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for a temporary total rating based on convalescence have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 U.S.C. § 5108; 38 C.F.R. § 3.104 (a). The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105 (b), (c); 38 C.F.R. § 3.160 (d), 20.200, 20.201, 20.202, 20.302(a) (2017).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C. § 5108 (2012). "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a right knee disability was denied in an August 2001 rating decision. The RO determined that the evidence of record failed to demonstrate that the Veteran had a right knee disability at that time based upon the service treatment records, as well as the Veteran's separation examination.

The Veteran was notified of the decision and his appellate rights in August 2001. However, he did not file a notice of disagreement in response to the rating decision. No further communication regarding his claim was received until October 2011, when VA received his petition to reopen. Therefore, the August 2001 rating decision is final. 38 U.S.C. § 7105 (c); 38 C.F.R. § 3.104, 20.302, 20.1103.

Evidence added to the record since the August 2001 rating decision includes the Veteran's testimony from the July 2016 Board hearing; additional VA treatment records; and the May 2012 VA examination report. Notably, the May 2012 VA examiner diagnosed the Veteran with degenerative joint disease of the right knee.
Thus, the new evidence of record indicates that the Veteran has a current right knee disability that may be secondary to his service-connected left knee disability.

The Board finds that such evidence is new because it was not before the RO at the time of the August 2001 rating decision. Furthermore, this evidence is material because when considered with the previous evidence of record it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection; namely a current disability that may have been caused or aggravated by his service-connected left knee disability. Thus, the Board finds that the evidence submitted is both new and material, and the claim is reopened.

III. Temporary 100 Percent Rating

The Veteran contends that a temporary 100 percent rating under 38 C.F.R. § 4.30, based on convalescence is warranted after he had surgery on his service-connected left knee. 

Under 38 C.F.R. § 4.30, a temporary total disability rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

The May 2012 VA examination report indicates that the Veteran underwent a second left knee arthroscopy on October 11, 2011, after his symptoms returned in November 2010. This was identified as left knee arthroscopy with debridement of the posterior horn of the left knee medial meniscus.  The initial left knee arthroscopy was performed during service on August 1, 2000, and he is service connected for a left knee disability formally characterized as "limitation of flexion - status post left knee medial meniscal repair; limitation of extension - status post left knee medial meniscal repair; residual scar."  

The May 2012 VA examiner concluded that the October 2011 left knee surgery was less likely than not related to the Veteran's in-service medial meniscal tear in 2000. He reasoned that the Veteran's participation in vigorous post-service activities resulted in the new left medial meniscal tear in 2010. The examiner cited the Veteran's job requirements as a helicopter repairman, as well as his involvement in firefighting, which he believed were more likely the cause of the left knee injury in 2010. He further noted the 10 year asymptomatic gap between the two surgeries, which he opined made it very likely that the October 2011 surgery was related to the Veteran's active lifestyle after his separation from service. The examiner also stated that predisposition to a second meniscal tear as a result from an earlier meniscal tear only occurs on an occasional basis. 

During the July 2016 hearing, the Veteran testified that he was absent from work for five weeks after his October 2011 left knee surgery. He further stated that he had not experienced an employment-related injury to his left knee and that his occupational activities were not the reason for the second arthroscopy. See BVA hearing transcript, p. 11. 

Based on the foregoing, the Board finds that the Veteran is entitled to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgery on his left knee in October 2011. While the VA examiner focused on the Veteran's post service history as a separate and distinct entity from service to support his conclusion, an equally reasonable rendering is simply that post service, the Veteran continued to use his knee and it deteriorated.  This is supported by the location of the in-service and post service surgery which both involved the medial meniscus, and by the VA examiner's acknowledgement that a second meniscal tear as a result from an earlier meniscal tear occurs on an occasional basis.  Thus, the Board concludes that with the resolution of reasonable doubt in favor of the Veteran, the criteria have been met for a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgery on his left knee in October 2011. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a right knee disability is reopened.

Subject to the law and regulation governing the payment of monetary benefits, entitlement to a temporary 100 percent disability rating for convalescence under 38 C.F.R. § 4.30, for left knee surgery is granted.


REMAND

At the July 2016 Board hearing, the Veteran testified that his service-connected left knee disability had worsened in severity. See BVA hearing transcript, p. 6-8.  Specifically, he stated that he was unable to put weight on his left knee, bend down, or run. He further reported that he experienced consistent swelling of his left knee. Based on the Veteran's testimony of worsening symptomatology, and the fact that his last VA examination related to his left knee disability took place in May 2012, the Board finds that he should be afforded another VA examination to determine the current severity of his service-connected left knee disability. See Snuffer v. Gober, 10 Vet. App. 400 (1997). Further, the Veteran has not been afforded an adequate VA examination to measure his range of motion upon weight bearing, and under both active and passive conditions. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint). Therefore, a new examination is required to determine the severity of the Veteran's left knee disability.

The Veteran also seeks service connection for a right knee disability, which he attributes to his service-connected left knee disability. A May 2012 examination was performed in order to determine whether the Veteran had a right knee disability related to his service-connected left knee. However, the examiner did not specifically address whether the right knee was aggravated by the left knee disability. Thus, on remand, an addendum opinion addressing the issue of aggravation should be sought. See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional records of treatment he would like considered in connection with this appeal, which should then be associated with the claims file.  

2. After obtaining all available records, schedule the Veteran for an examination of his left knee disability. The examiner should be provided the claims file for review. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests that are deemed necessary for an accurate assessment should be conducted.

Those findings provided should include range of motion of the left knee, including tests for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 

In the context of flare-ups, if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record. 

A complete rationale for any opinion expressed should be provided.

3. Request an opinion, from the examiner performing the left knee examination, as to whether it is at least as likely as not that the Veteran's right knee disability has been proximately caused or aggravated by his left knee. 

If the examiner finds that the Veteran's right knee has been aggravated by his left knee disability, the examiner should state the baseline level of severity of the right knee, established by the earliest available medical evidence, and describe the extent to which the condition was permanently worsened by the Veteran's service-connected left knee. 

The examiner should review the Veteran's claims file and provide an explanation for all elements of the opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate. 

The examiner should specifically indicate the reasons and bases for their conclusions.

4. Thereafter, readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 





appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


